Citation Nr: 1546060	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  95-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a stomach disorder, a skin disorder, and painful joints, to include as due to Agent Orange exposure. 

4.  Entitlement to service connection for joint pain of the left knee and back, a skin disorder, and low sperm count, to include as due to mustard gas exposure.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to July 1961.

This matter originally came before the Board of Veterans' Appeals (Board) from October 1994 and July 1995 RO decisions, which denied the benefits sought on appeal.  The Veteran appealed the RO denials to the Board which remanded the case in July 1997 for further evidentiary development.  In April 1996 and October 2000 the Veteran presented sworn testimony at a hearing before an RO hearing officer.  

In October 2001, the Board issued a decision denying the benefits sought on appeal. The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), and in a September 2003 Order, the Court vacated the October 2001 Board decision.  The Court entered judgment in October 2003, and the Secretary filed a Notice of Appeal to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  In a May 2004 Order, the Federal Circuit granted the Secretary's motion to vacate the Court's September 2003 Order and remanded the matter to the Court for further proceedings consistent with its decision in Conway  v. Principi, 353F.3d 1369 (Fed. Cir. 2004).  The case was subsequently returned to the Court, and in a July 2004 Order, the Court once again vacated the Board's decision and remanded the case to the Board. 

In March 2008, the Federal Circuit issued an Order noting that the case had been stayed pending the disposition of other cases.  The Order lifted the stay of proceedings, summarily affirmed the judgment of the Court, and remanded the case to the Court.

The Board subsequently remanded the case for further development in October 2008, May 2010, and again in March 2012 to ensure compliance with a prior remand, to provide the Veteran with proper notice, and to clarify whether he wanted a hearing before the Board.  A hearing before the undersigned Veterans Law Judge was held via videoconference in July 2012.  In November 2012, the Board again remanded the case so that a VA notice letter could be provided, additional development conducted concerning one of the Veteran's claimed stressors, and additional VA treatment records could be obtained.  The case now returns to the Board for appellate review. 
 
The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, a stomach disorder, a skin disorder, and low sperm count are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

There is no medical opinion, or other competent evidence, linking joint pain of the shoulders, back, and knees to the Veteran's active military service, including from any exposure to mustard gas and/ or Agent Orange.


CONCLUSION OF LAW

Joint pain of the shoulders, knees, and back was not incurred in, or aggravated by, active military service and may not be presumed to have been incurred in service as a residual of exposure to mustard gas and/ or Agent Orange.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1116, 1131, 1137, 5107(a) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e),  3.316 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

An RO letter dated in April 2013 notified the Veteran of the criteria to substantiate his claim for service connection.  While the specific disabilities he is claiming were not listed on the letter, the Veteran has received other correspondence from the RO indicating the disabilities that are on appeal and has demonstrated in statements and testimony that he understands the disabilities for which he is claiming service connection.  The Veteran has had a meaningful opportunity to participate in the development of his claim.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   Any timing error in the April 2013 notice was cured by the RO's subsequent readjudication of the claim in an April 2015 supplemental statement of the case.

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

While the Veteran has complaints of joint pain, and findings of left knee and back disorders, there is no evidence that the conditions were incurred in or aggravated by service.  As discussed in more detail below, the development conducted by the RO indicates that the Veteran did not serve in combat, did not serve in Vietnam, and was not exposed to mustard gas.  There is no evidence that any "event, injury, or disease" was incurred by the Veteran during service.  Under these circumstances, the VCAA's duty to assist doctrine does not require that the Veteran be afforded medical examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required to provide the veteran with a medical examination absent a showing by veteran of a causal connection between the disability and service).  There is no reasonable possibility that a VA examination would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, there is extensive medical evidence already of record, including service treatment records and VA medical treatment records, which is adequate for adjudication of the Veteran's claims. 

The Veteran was afforded a hearing before a Veterans Law Judge (VLJ) in July 2012, in which he presented oral argument regarding his claim for service connection.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, both the VLJ and the Veteran's representative acknowledged that the claim for service connection for painful joints, left knee disorder, and back disorder was on appeal and the Veteran provided testimony as to why he believed he should be compensated for claimed disorders.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 C.F.R. § 3.303. 

Certain chronic diseases, including arthritis, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A. Combat Service in Vietnam

In the present case the Veteran asserts that he incurred his claimed Agent Orange related disabilities as a result of combat service in Vietnam.  In a written statement dated March 1995 the Veteran indicated that he "served in Vietnam 1960 - 61.  My service in the U.S. Army Calvary 2nd and 3rd Reconnaissance Squad from 1958 to- 61 is recognized as wartime service . . . and is confirmed by the issuance of the Vietnam service medal to me for my service." 

In April 1996 the Veteran presented sworn testimony at a hearing before a RO hearing officer.  The Veteran testified that he served in combat in Vietnam in 1960 and 1961 and that he was in numerous "fire fights."  He also testified that he served in Germany and was involved in border incidents where he was shot at.  He alleged that his service in Vietnam involved reconnaissance, and being an advisor in Vietnam.  He claimed that he was shot in the arm and the leg during this alleged combat, but that he did not receive a Purple Heart for these wounds. 

In a written statement received in October 1996 the Veteran claimed that all of his service in Vietnam was serving in "classified" missions which are the reason why his records did not corroborate his allegations.  He alleged that his discharge papers showing service in the 1st Calvary Division was enough to verify service in Vietnam as he alleged this unit served in Vietnam from 1959 to 1975. 

The RO sent the Veteran a detailed PTSD stressor questionnaire.  He submitted the completed form, which contained his allegations of combat and stressors, in June 1999.  On this form the Veteran indicated that he received a shrapnel wound to the head in July 1960, but that he was treated for this wound in a hospital in Germany in October 1960.  This allegation of a wound is different from his prior hearing testimony where he claimed he was shot in the arm and leg.  He also indicated that he was involved in "classified" missions in Vietnam from October 1960 to June 1961.  In addition he stated that his separation papers, DD 214, "states foreign service in INDOCHINA." 

In October 2000 the Veteran presented sworn testimony at another hearing before an RO hearing officer.  Again he alleged combat service in Vietnam in 1960 and 1961.  He specifically testified that "I was a track vehicle mechanic but also a specialist in infantry, artillery and armor."  The Veteran testified that he was part of a rapid reaction force which traveled between Germany and Vietnam during his period of service.  He also testified that he engaged in combat with the "Germans" during 1960 and 1961.  He stated that he was in "special forces" during his service in Vietnam and that a German soldier who served with him in Vietnam was killed there.  The Veteran also made conflicting statements about being trained in airborne operations. 

In June 2001 the Veteran submitted another written statement.  In this statement he indicated that his DD 214 contained an entry which documented "Battle Indochina A&P 21-114."  He indicated this was at the beginning of a list which also included entries for "Code of Conduct, Course B Military Justice" and other course entries.  Review of the Veteran's DD 214 shows that block number 25 is used to document "other service training courses successfully completed."  This block contains the following entries: "Btl  Indoc ATP 21-114, Code of Conduct, Crse B Mil Just, Geneva Conv, CBR Tng, Survival Tng."  The term "Btl  Indoc" indicates that the Veteran has had battle indoctrination training; it does not mean "Battle Indochina" as the Veteran asserts it does.  This is confirmed by a copy of the Veteran's Form DA 20 which indicates that the Veteran had specialized training "BtlInd" (battle indoctrination) which was completed in September 1958 which would have been during the Veteran's period of initial training.   

A copy of the Veteran's discharge paper, DD 214, is of record.  It reveals that the Veteran served in the Army from July 1958 to July 1961.  During this time a period of foreign service of 1 year, 11 months, and 3 days is noted; however, this service is not noted as being in Indochina as the Veteran alleges.  The Veteran's military specialty was as a "Track[ed] Veh[icle] Mech[anic]."  The DD 214 specifically indicates "NONE" for entries for "decorations, medals, badges, commendations, citations and campaign ribbons awarded," and "NONE" for "wounds received as a result of action with enemy forces."  This document indicates that the Veteran's last duty station was with Troop B, 2nd Reconnaissance Squadron, 7th Calvary. 

In August 1999 the RO obtained copies of the Veteran's service personnel records.  These records document the units, and locations of the Veteran's service.  The records also show that from August 1959 to July 1961 that the Veteran did serve in Troop B, 2nd Reconnaissance Squadron, 7th Calvary.  However, the records indicate that this service was in Europe, not in Vietnam.  The personnel records confirm that the Veteran's military specialty was a tracked vehicle mechanic.  The records also show that the Veteran qualified in the use of small arms, but there is no indication that he was a specialist in the infantry, artillery, or airborne operations as he claimed. 

Copies of the Veteran's service treatment records have also been obtained.  Medical treatment entries during the periods of time that the Veteran alleges he was in Vietnam show that he was treated for minor ailments in Germany. 

The RO attempted to verify the Veteran's allegations of combat service with the U.S. Armed Forces Service Center for the Research of Unit Records (USASCRUR). They confirmed that the Veteran's units were stationed in Germany during the entire period of the Veteran's service and that his unit did not deploy to Vietnam until 1965, four years after the Veteran separated from service. 

Essentially, the Veteran claims that he was a special forces advisor in Vietnam in 1960 and 1961 and that he was a specialist in armor, artillery, and infantry tactics. His allegations of being involved in, and wounded during, combat in Vietnam are completely unsupported.  His allegations of being wounded in combat have changed over time and show inconsistencies.  His allegations of being in combat in Germany during his period of service there from 1959 to 1961 inherently lack credibility.  He asserts that documents confirm service in Indochina, yet copies of these documents which are of record do not show any such service.  The official documents obtained reveal that the Veteran was a tracked vehicle mechanic who served in Germany from 1959 to 1961.  

Most recently, the Veteran testified at a July 2012 Board videoconference hearing that he served in DaNang, Vietnam.  He indicated that he was not with the 7th Cavalry when he was in Vietnam and actually was not stationed with any unit.  He noted that he was on the USS Butner out of Fort Dix, New Jersey in October 1959 and that the ship first went to London; then traveled to the waters in Vietnam and docked off the coast of DaNang, where he got off of the ship for approximately one hour to assist with tanks that were stuck in the mud.  He also contends that the ship then traveled to Germany where he was exposed to herbicides from canisters.

The Board finds that based on the record the Veteran's allegations of combat in Vietnam, combat in Germany, and being wounded in combat are wholly unsupported by the record and in fact, contradicted by the record.  VA is not required to accept statements or testimony which is inherently incredible. Samuels v. West, 11 Vet. App. 433 (1998).  The Board finds as fact that the Veteran did not serve in Vietnam during his period of military service.  The Board finds as fact that the Veteran did not engage in combat with the enemy during service.  As such, the provisions of 38 U.S.C. § 1154 (b) are inapplicable to the Veteran's claims

B. Agent Orange Claims

The Veteran claims entitlement to service connection for painful joints of the shoulders, knees, and back, as residuals of exposure to Agent Orange during service.  The Veteran alleges that he was exposed to herbicides, Agent Orange, during service in Vietnam and Germany. 

VA regulations provide that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 and has a disease listed at Sec. 3.309(e) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 C.F.R. § 3.307(a)(6)(iii)  (2014).  At this point, the Board notes that the Veteran's military service was from July 1958 to July 1961.  As such, even without addressing whether or not the Veteran ever served in Vietnam, the Veteran does not meet the requirements enumerated in the regulation.  Moreover, as the Board has addressed above, the evidence does not support the Veteran's allegations that he ever served in Vietnam. 

VA regulations define that "service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam." 38 C.F.R. § 3.307 (a)(6)(iii)  (2014). 

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

The Veteran did not serve in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii)  (2001) (emphasis added).  Because the Veteran did not serve in Vietnam during the appropriate period of time he is not is presumed to have been exposed during this period of service. 38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164   (1999). 

The Veteran claims entitlement to service connection for joint pain, specifically knees, shoulders, and back pain.  These are not diseases which are listed at Sec. 3.309(e) (2014). Therefore service connection would not be warranted for these disorders on the presumptive basis of exposure to Agent Orange. 38 C.F.R. § 3.309(e). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29  (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999). 

The Veteran testified at the July 2012 Board hearing that he first started having joint pain in service and continued to have problems on and off after service.  

While a history of leg cramps was noted at entry into service, the service treatment records are negative for any complaints of joint pain to the shoulders, knees, and/ or back.  An April 1960 record notes a mild right foot sprain.

The Veteran does have medical evidence of current left knee and low back disorders.  However, a January 1987 decision of the Social Security Administration  (SSA) specifically indicates that the Veteran incurred these in on-the-job injuries in 1981, 1982, and 1986.  These injuries were corroborated by notations in the Veteran's 1984 VA psychiatric treatment records as being precipitating factors for his dysthymia at the time.  The evidence shows that the Veteran's joint pain is related to injuries that occurred decades after he separated from service.  

VA treatment records dated in 1997 and 1998 show findings of fibromyalgia since 1984 and multiple joint degenerative joint disease.  The record also shows ongoing complaints of joint pain are shown since the post-service work injuries in the 1980s.  However, there is no medical evidence relating these findings to the Veteran's military service, which ended in 1961.  There also is no record of any findings pertaining to degenerative arthritis of the knees, shoulders, and/ or back within one year of the Veteran's separation from service.  Additionally, there is no evidence of continuity of symptomatology of arthritis of the shoulders, knees, or back from service or during the approximately 20 years before the Veteran's work-related injuries in the 1980s and subsequent disabilities shown.  See Savage v. Gober, 10 Vet. App. 488 (1997).
 
The Board has considered the Veteran's written statements and testimony submitted in support of his arguments that he has joint pain in the shoulders, knees and back as a result of his service.  To the extent that his statements represent evidence of continuity of symptomatology, without more, the statements are not competent evidence of a diagnosis of arthritis since service or within one year of service, nor do they establish a nexus between a medical condition and his military service.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The Board recognizes the sincerity of the arguments advanced by the Veteran that he has joint pain in the shoulders, knees, and back that is related to his military service.  It is true that a Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, arthritis is diagnosed by those with medical backgrounds and clinical testing, and is therefore not susceptible to lay opinions.  

While the Veteran is competent to say that he experienced joint pain while in service and presently, he does not have the expertise to state that he was diagnosed with arthritis in service or within one year thereafter.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  Thus, the Board cannot give decisive probative weight to the opinions of the Veteran as to the etiology of his claimed joint pain and arthritis, because he is not qualified to offer such opinions.

As such the preponderance of the evidence is against the Veteran's claims for service connection for painful joints including in the knees, shoulders, and back, as residuals of exposure to Agent Orange during service, or on any direct or presumptive basis. 


C.  Mustard Gas Claims

The Veteran claims entitlement to service connection for joint pain of the left knee and back as residuals of exposure to mustard gas during service.  Review of the appropriate regulations reveals that none of the disabilities alleged warrant service connection on a presumptive basis of mustard gas exposure. 

Pursuant to 38 C.F.R. § 3.316, service connection may be established for the development of certain claimed conditions when there was exposure to specified vesicant agents during active military service.  When there was full-body exposure to nitrogen or sulfur mustard gas during active service the listed conditions are chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung (except mesothelioma) cancer and squamous cell carcinoma of the skin.  When there was full-body exposure to nitrogen or sulfur mustard or Lewisite during active service the listed conditions are chronic laryngitis, chronic bronchitis, chronic emphysema, chronic asthma or chronic obstructive pulmonary disease.  When there was full-body exposure to nitrogen mustard during active service the listed condition is acute nonlymphocytic leukemia.  Service connection may not be established for any of these conditions if the claimed condition is due to the veteran's own willful misconduct or if there is affirmative evidence that establishes a nonservice-related condition or event as the cause of the claimed condition. 38 C.F.R. § 3.316. 

In cases involving exposure to vesicant agents under 38 C.F.R. § 3.316  "whether or not the veteran meets the requirements of this regulation [38 C.F.R. § 3.316 ], including whether or not the veteran was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  The Board, therefore, must consider the credibility of the veteran's testimony in light of all the evidence in the file. . . . Thus, under this regulation, the Board is charged with the very difficult task of ascertaining what transpired more than fifty years ago with very little evidence to consider."  Pearlman  v. West, 11 Vet. App. 443 (1998). 

The Board realizes that the nature of chemical warfare testing was secret; therefore, development of evidence regarding exposure during testing is often difficult. However, M21-1, Part 3, Chapter 5, Subchapter II, § 5.18 provides information concerning the development of claims involving allegations of exposure to mustard gas and Lewisite during active service.  As such the development of evidence to the Veteran's alleged exposure to mustard gas was undertaken.  The RO inquired of all appropriate sources and there was no evidence found that the Veteran was exposed to mustard gas testing during service. 

In August 1993 the Veteran submitted an exposure statement to the RO in which he alleged he was exposed to mustard gas in a bunker and with a patch at Fort Sibert, Alabama in approximately April 1959.  He also alleged exposure in an open field in Bamberg, Germany in approximately January 1960. 

In September 1999 the Veteran submitted another exposure statement.  Much of this statement involved allegations of radiation exposure and exposure to chemicals other than mustard gas.  He again alleged mustard gas exposure in Germany and indicated that "I was told that the navy was responsible for these test[s]." 

A search of the list of participants in chemical weapons testing and training held by the VA Central Office Rating Procedures Staff did not reveal the Veteran's name. 

An October 1993 letter from the Army Medical Research and Materiel Command at Fort Detrick, Maryland revealed that a search was conducted and that no evidence was found that the Veteran was involved in mustard gas exposure testing. 

The RO also contacted the U.S. Army Chemical and Biological Defense Agency at Aberdeen Proving Ground, Maryland for additional help.  They indicated that the Veteran's allegations of mustard gas exposure at Camp Sibert in 1959 were unfounded because the Army disposed of Camp Sibert in 1946. 

VA has conducted all appropriate searches and has been unable to verify the Veteran's allegations of exposure to mustard gas during service.  Moreover, joint pain is not a disorder which warrants service connection on the basis of mustard gas exposure.  38 C.F.R. § 3.316. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit  has determined that specific VA regulations which provide for presumptive service connection for disabilities resulting from exposure to various toxins such as radiation or Agent Orange do not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Regulations require a continuity of symptomatology to link the post-service symptoms to injury during service when the fact of chronicity in service is not adequately supported. 38 C.F.R. § 3.303(b). 

Again, there is medical evidence of current left knee and low back disorders, but these disorders have been related to post-service injuries beginning in 1981.  There is no continuity of symptoms concerning joint pain noted from service until the post-service injuries in the 1980s.  Although the Veteran is competent to report that he was exposed to gases during service, he is not competent to identify the type of gas used, as that would require knowledge pertaining to the chemical properties of the gases, which is beyond the competency of a lay person.  Here, the evidence does not show that the Veteran possesses the requisite training or credentials needed to render a competent opinion regarding the type of gases to which he may have been exposed during active duty. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As such, the Board finds the Veteran is not competent to report that he was exposed to mustard gas; only that he was exposed to gases, and his lay statements lack probative value.  See Dalton v. Nicholson, 21 Vet. App. 23, 38   (2007).

As such, the preponderance of the evidence is against the Veteran's claims for service connection for painful joints as residuals of exposure to mustard gas during service.



ORDER

Entitlement to service connection for joint pain of the shoulders, knees, and back, claimed as residuals of exposure to mustard gas and/ or Agent Orange is denied.


REMAND

The Veteran testified that he first started having stomach problems in service from drinking milk and continued to have problems after service.  While the service treatment records do not show any treatment for a stomach disorder, the Veteran is competent to state that he first started having problems with his stomach in service and continued to experience these symptoms after service.  An April 1998 VA hospital report notes that the Veteran had "gastroesophageal reflux disease."  Post-service records also show the Veteran had a milk allergy.  Given that there is a reasonable possibility that the Veteran's post-service diagnosis of a gastroesophageal reflux disease first manifested in service, an examination and opinion is warranted.

With respect to the skin, a January 1959 service treatment record reveals that the Veteran was evaluated for a skin rash, dermatitis, which was thought to be scabies, or to be related to the brand of soap he was using.  Treatment records show that the Veteran had a recurrence of the rash in October 1959.  However, the Veteran's rash was treated successfully, and on his June 1961 separation examination the Veteran's skin was "normal" with no abnormalities noted by the examining physician.  

The Veteran testified that he experienced skin rashes on his body including his feet while in service and continued to experience itching on his skin after service.  

July 1995 VA dermatology treatment records note findings of mild acne, and skin disorder on the anterior chest.  July 1996 VA treatment records note hypertrophic scarring on the back and chest, as well as acne.  VA treatment records from 2009 through 2012 also show treatment for tinea pedis.  As the evidence indicates a present skin disorder that might be related to military service, an examination and opinion is warranted.  

As for the service connection claim for an acquired psychiatric disorder to include PTSD, part of this claim hinges on whether one of the Veteran's reported stressors of witnessing a tank explosion at Fort Benning can be corroborated.  Per the Board's previous remand, the RO contacted U.S. Army and Joint Services Records Research Center (JSRRC), which conducted a search of the U.S. Army historical records.  The JSRRC was not able to locate any records pertaining to the 3rd Squadron, 7th Cavalry, Fort Benning, Georgia for the year 1959.  It was noted that if an investigation was conducted concerning this incident there might be a criminal investigation report filed.  It was recommended that the U.S. Army Crime Records Center and/ or the National Personnel Records Center be contacted.  

Thereafter, the RO made three attempts to corroborate the incident described by the Veteran with the U.S. Army Crime Records Center but made no further inquiry after receiving no response.  VA regulations addressing the duty to obtain records in the custody of the federal government, however, require that VA make as many attempts as necessary to obtain relevant records, until VA concludes that the records do not exist, or any further attempts would be futile.  See 38 C.F.R. § 3.159(c)(2).  Instances in which the matter would be considered futile include receiving a response that the federal agency contacted does not have the records.  As VA never received a response from the U.S. Army Crime Records Center, it is not clear if this agency does not have the records, or if there is some other reason for there being no response to VA's inquiries.  For this reason, the claim must go back for VA to make as many attempts as necessary to receive a response from the U.S. Army Crime Records Center concerning the claimed stressor.

In addition the evidence shows the Veteran received some psychiatric treatment in service and has post-service diagnosis of psychiatric disorders including dysthymia and PTSD.  An October 1960 entry indicates that the Veteran was seen in the "3rd Infantry Division Psychiatrist."  A November 1960 entry reveals that the Veteran requested to see a psychiatrist because he got angry, had no desire to work, and didn't "give a damn about anything."  The disposition recommended "208 action"; however, there was no diagnosis of any psychiatric disorder made. 

VA medical treatment records dated in 1983 and 1984 reveal that the Veteran was treated for psychiatric symptoms.  A January 1984 record reveals a diagnosis of dysthymic disorder and passive dependent personality disorder.  However, these records relate the Veteran's symptoms to recent events involving an injury and his discharge from employment because of that injury. 

More recent VA medical records beginning in the 1990s reveal diagnoses of PTSD. The most recent are a series of discharge summaries from periods of inpatient treatment in 1998.  These reveal diagnoses of PTSD and polysubstance abuse. 

Given the medical nature of this claim, an examination and opinion is warranted.  

With respect to the service connection claim for low sperm count, the Veteran related his low sperm count to contracting venereal disease in service.  The service treatment records show treatment for gonorrhea in May 1959.  VA treatment records dated in 2012 note a diagnosis of male hypogonadism.  A medical opinion is warranted to resolve whether the present diagnosis of hypogonadism is related to the in-service treatment for venereal disease.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain treatment records from the VAMC in Birmingham, dated from January 2014 to present; the VAMC in North Chicago, dated from December 2011 to present; and the Hines VAMC, dated from May 2009 to present pertaining to the Veteran's psychiatric disorders, stomach disorder, skin disorder, and hypogonadism.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim.

2.  Ask the Veteran to identify any additional private medical care providers that have treated him for his psychiatric disorders, stomach disorder, skin disorder, and hypogonadism.  Make arrangements to obtain all records that he adequately identifies.  If efforts to obtain any records are unsuccessful notify the Veteran and indicate what further steps VA will make concerning his claim. 

3.  Contact the U.S. Army Crime Records Center in efforts to corroborate the Veteran's reported stressors of witnessing a tank explosion at Fort Benning while stationed with the 3rd Squadron, 7th Cavalry, Fort Benning, Georgia in 1959.  Indicate in the request that a response is critical for VA to process the Veteran's claim.  See 38 C.F.R. § 3.159(c)(2).  If VA receives a response that no records are available,  notify the Veteran and indicate what further steps VA will make concerning his claim.

4.  Thereafter, schedule the Veteran for VA examinations with clinicians with the appropriate backgrounds to resolve the service connection claims for a psychiatric disorder, stomach disorder, skin disorder, and low sperm count.  The claims file must be made available to, and reviewed by, the examiner(s).  All appropriate testing should be conducted to assess what present disabilities are shown, i.e., PTSD, depression, gastroesophageal reflux disease, tinea pedis, hypogonadism, etc.

The examiner(s) also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that: 
(a) a current psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury;

(b) a current stomach disorder had its clinical onset during active service or is related to any in-service disease, event, or injury;

(c) a current skin disorder had its clinical onset during active service or is related to any in-service disease, event, or injury;

(d) currently diagnosed hypogonadism had its clinical onset during active service or is related to any in-service disease, event, or injury.  

In providing these opinions, the examiner(s) should acknowledge the following:

(a)  The service treatment records showing treatment for gonorrhea in May 1959 and a skin rash thought to be scabies in January 1959 and in October 1959. 

(b)  The Veteran's testimony that he experienced skin rashes on his body including his feet while in service and continued to experience itching on his skin after service.  

(c)  The Veteran's assertions that his present low sperm count (i.e., hypogonadism) is related to treatment for venereal disease in service.

(d)  The Veteran's assertions that his milk allergy and stomach problems related to milk first manifested in service.

(e)  An April 1998 VA hospital report notes that the Veteran had "gastroesophageal reflux disease"; and post-service records showing the Veteran had a milk allergy.  

(f)  July 1995 VA dermatology treatment records noting findings of mild acne, and skin disorder on the anterior chest.  

(g)  July 1996 VA treatment records noting hypertrophic scarring on the back and chest, as well as acne.  

(h)  VA treatment records from 2009 through 2012 showing treatment for tinea pedis.  

(i)  The Veteran's reported stressors of witnessing a tank explosion at Fort Benning while stationed with the 3rd Squadron, 7th Cavalry, Fort Benning, Georgia in 1959 (if corroborated by the service department).  

(j)  An October 1960 entry indicating that the Veteran was seen the "3rd Infantry Division Psychiatrist."  A November 1960 entry reveals that the Veteran requested to see a psychiatrist because he got angry, had no desire to work, and didn't "give a damn about anything."  

(k)  VA medical treatment records dated in 1983 and 1984 showing that the Veteran was treated for psychiatric symptoms.  

(l)  More recent VA medical records beginning in the 1990s showing diagnoses of PTSD with a series of discharge summaries from periods of inpatient treatment in 1998. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

6.  Finally, readjudicate the claims on appeal based on all relevant evidence submitted since the April 2015 supplemental statement of the case.  If any of the benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


